Citation Nr: 1022831	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as caused by exposure to ionizing radiation and/or 
Agent Orange.

2.  Entitlement to service connection for a lung disorder, 
including chronic obstructive pulmonary disease, to include 
as caused by exposure to ionizing radiation and/or Agent 
Orange.

3.  Entitlement to service connection for multiple joint 
arthritis, to include as caused by exposure to ionizing 
radiation.

4.  Entitlement to service connection for glaucoma, to 
include as caused by exposure to ionizing radiation.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
April 1974.  His decorations include the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, which denied the Veteran's claims.  The Veteran filed 
a timely notice of disagreement with respect to these 
decisions and the RO issued a statement of the case dated in 
March 2007.  The Veteran filed a substantive appeal in May 
2007.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the RO in North Little Rock, 
Arkansas.

In December 2009, the Veteran testified at a hearing before 
the undersigned Acting Veteran's Law Judge at the RO in North 
Little Rock, Arkansas.  A transcript of these proceedings has 
been associated with the Veteran's claims file.  At the 
hearing additional evidence pertinent to the Veteran's claims 
was submitted, accompanied by a waiver of RO consideration.  
This evidence will be considered by the Board in reviewing 
the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.

Here, the Veteran testified that during his military service 
between 1956 and 1958, he was assigned to a Navy sea going 
tug, the ATF-105 U.S.S. Moctobi.  The Veteran reported that 
during this period he was involved in 17 A-bomb and H-bomb 
underwater tests, including Operation Wigwam and Operation 
Hardtack.  The Veteran stated that their main job was to tow 
targets (old World War II destroyers) from Hawaii to the test 
sites.  The Veteran reported that the U.S.S. Moctobi was 
approximately three and a half miles from the detonation zone 
during the test blasts and that he was exposed to a lot of 
radiation.  During the detonations, the Veteran reported 
serious percussive effects that were felt on the ship.  He 
indicated that on one occasion he was knocked off of a couch, 
across the berthing compartment and into a wall.  The Veteran 
also reported that the explosions were very loud and that 
they were not given any earplugs.  He also witnesses an 
explosion out on the deck of his ship.  He explained that the 
men were given goggles and cautioned not to look at the 
explosion with the naked eye.  The Veteran reported the he 
experienced an enormous explosion, the ship shook, and he saw 
a mushroom cloud go up.  He stated that it was quite an 
experience.  After the detonations, the Veteran reported that 
the ship would then go into the test zone and collect water 
samples.

The Board notes here that the Veteran's service personnel 
records have not been associated with his claims file.  The 
Veteran's service treatment records reflect that, in two 
Reports of Medical History dated in October 1961 and December 
1967, the Veteran reported that he was exposed to radiation 
when participating in atomic testing.  Specifically, when 
answering the question "Have you ever worked with a 
radioactive substance?" the Veteran answered that he "was 
in Eniwetok for 6 mo. when 'A' Bomb were being tested," and 
"1958 'A' Bomb test in Eniwetok Atoll."

The Veteran has subsequently been diagnosed with skin cancer, 
among other conditions.  Skin cancer is a disease listed 
under 38 C.F.R. § 3.311 (b)(2) as a radiogenic disease.  It 
is not, however, among the types of diseases listed at 38 
C.F.R. § 3.309(d)(2) subject to presumptive service 
connection in radiation-exposed Veterans.  In addition, any 
exposure to ionizing radiation higher than zero triggers a 
referral to the Under Secretary.  Wandel v. West, 11 Vet. 
App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 
(1999).  Specifically, if a Veteran has one of the listed 
radiogenic diseases, the RO/AMC must obtain dose information 
and, if there is no claim based on participation in 
atmospheric nuclear testing, forward such information to the 
Under Secretary for Health for a radiation dose estimate.  
See  38 C.F.R. § 3.311(a).  If the dose estimate is more than 
zero, the RO/AMC must refer the claims file to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  See  38 
C.F.R. § 3.311(c).  The Board finds that such development is 
necessary in this case.  Additionally, the Board concludes 
that the Veteran's service personnel records should be 
obtained.

In addition, the Veteran's testimony before the Board 
indicates that there are  multiple medical records that may 
be relevant to his claims that have not been associated with 
his claims file.  Specifically, the Veteran testified that he 
received treatment from a Dr. Goldberg for his shoulder pain, 
indicating that he believed that Dr. Goldberg had injected 
his shoulders on two occasions.  The Veteran indicated that 
Dr. Goldberg was retired from surgery, but that he thought 
that he still practices medicine.  The Veteran also testified 
that he received treatment from Dr. Martin and from Dr. 
Thornton.  The Veteran indicated that he saw Dr. Thornton for 
his glaucoma and cataract surgery, but that Dr. Thornton 
referred him to Dr. Henderson in Shreveport for glaucoma 
surgery.  The Veteran also indicated that he developed a tear 
in the bleb (per the Veteran, a slit in the top of his eye) 
after his glaucoma surgery and that this was repaired by Dr. 
Burg in Shreveport.  The Veteran also noted that he had 
another surgery for his eye lid scheduled for January 6, 2010 
with a Dr. Harry in Texarkana.  Finally, the Veteran 
indicated that he had further shoulder surgery with Dr. 
Hilborn in Texarkana since he documented his medical 
treatment.  The Veteran indicated that Dr. Hilborn had done 
all of his shoulder surgeries except one.

After a review of the Veteran's claims file, the Board notes 
that medical treatment records from Drs. Goldberg, Henderson, 
Burg, Harry, and Martin have not been  associated with the 
Veteran's claims file and should be obtained.  The Veteran's 
records also indicate that the RO previously requested 
records from a Dr. Patel that have not been received.  Upon 
remand, the RO/AMC should again attempt to obtain these 
records.  In addition, the Board notes that the Veteran's 
claims file contains medical records from Drs. Thornton, 
Hilborn, and Young.  But, as the Veteran testified that he 
underwent an additional shoulder surgery, and the claims file 
indicates that the Veteran has received ongoing care from 
these physicians, updated records from these physicians 
should also be obtained as possible and associated with the 
file.  Pursuant to the VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Finally, the Veteran testified that he received a hearing 
evaluation at the Shreveport VA Medical Center.  In this 
regard, the Board notes that Agent Orange and radiation 
registry evaluations were conducted for the Veteran in 
January 2006.  These records indicate the presence of 
tinnitus and an evaluation of the ears, but do not contain a 
separate audiological evaluation.  The RO/AMC should 
ascertain whether a separate audiological evaluation was 
performed at the Shreveport VA Medical Center and, if so, 
should attempt to obtain it and associate it with the 
Veteran's claims file. In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Here, the Board notes that relevant records for the purpose 
of 38 U.S.C.§ 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  The legal standard for relevance requires VA to 
examine the information it has related to medical records and 
if there exists a reasonable possibility that the records 
could help the Veteran substantiate his claim for benefits, 
the duty to assist requires VA to obtain the records.  Id.; 
see also Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 
2009); McGee, 511 F.3d at 1355, 1358; Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363, 366, 370 (1992); Clarkson v. Brown, 4 Vet. 
App. 565, 567-68 (1993).  

Pertinent to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that a VA examination is necessary to ascertain whether 
such are related to his military service.  Specifically, the 
Board finds that the Veteran testified competently and 
credibly that he was exposed to acoustic trauma during 
service and currently has tinnitus and decreased hearing.  
With respect to tinnitus, the Board observes that such 
disorder is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the 
Board finds that the Veteran has a current diagnosis of 
tinnitus.  As such, a remand is necessary to determine 
whether his claimed bilateral hearing loss and tinnitus are 
related to such in-service acoustic trauma.  Likewise, the 
Board finds that a VA examination is necessary to determine 
whether the Veteran's arthritis of multiple joints is due to 
his military service, to include his duties involving heavy 
lifting.  

Relevant to the Veteran's claims of entitlement to service 
connection for skin cancer, a lung disorder, and glaucoma, 
after associating the foregoing records with the Veteran's 
claims file, the RO/AMC should review the Veteran's service 
and post service records and, if warranted by the evidence, 
he should be afforded a VA examination in connection with his 
claims.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims of service connection, but was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for each of his claims, 
with the exception of his claim entitlement to service 
connection for glaucoma.  Upon remand therefore, the Veteran 
should be given proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO/AMC 
for the following actions:

1.  The RO/AMC should provide the Veteran 
a letter that contains a notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess, supra.

2.  The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers that have treated him for 
his claimed conditions since service.  
Thereafter, all identified records, with 
the appropriate authorization forms as 
necessary, should be requested and 
obtained, to include all medical records 
from Drs. Goldberg, Henderson, Burg, 
Harry, and Martin; records from Dr. Patel 
that were not previously received; 
updated medical treatment records from 
Drs. Thornton, Hilborn, and Young, dated 
since October 2006; and records related 
to any audiological evaluation conducted 
at the Shreveport VA Medical Center.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

3.  The RO/AMC should obtain the Veteran's 
service personnel records from the 
National Personnel Records Center or any 
other appropriate source.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

4.  The RO/AMC should forward all 
records containing information 
pertinent to the Veteran's radiation 
dose, to specifically include DD Form 
1141, his service treatment records, 
and any other records which may contain 
information pertaining to the Veteran's 
radiation dose in service, to the Under 
Secretary for Health for preparation of 
a dose estimate, to the extent 
feasible, based on available 
methodologies.  If the dose estimate is 
above zero, the claims file should be 
referred to the Under Secretary for 
Benefits for an advisory opinion 
regarding whether the Veteran's skin 
cancer is related to his exposure to 
ionizing radiation consistent with the 
requirements of 38 C.F.R. § 3.311.

5.  After obtaining and associating all 
newly received treatment records with 
the claims file, the RO/AMC should 
arrange for an appropriate examination 
in order to determine the nature and 
etiology of the Veteran's claimed 
bilateral hearing loss and tinnitus.  
The examiner must review the entire 
claims file, to include this remand.  
All necessary studies or tests should 
be accomplished.  The examiner is 
advised that the Veteran has a current 
diagnosis of tinnitus. 

The examiner is asked to render an 
opinion as to whether it is likely, 
unlikely, at least as likely as not 
that the Veteran's bilateral hearing 
loss and tinnitus are related to his 
active duty service, to include in-
service exposure to acoustic trauma.  
In offering any opinion, the examiner 
must consider the Veteran's lay 
statements regarding the incurrence of 
his bilateral hearing loss and tinnitus 
and the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  A complete rationale should be 
provided for any opinion.  

6.  After obtaining and associating all 
newly received treatment records with 
the claims file, the RO/AMC should 
arrange for an appropriate examination 
in order to determine the nature and 
etiology of the Veteran's current 
multiple joint arthritis.  The examiner 
must review the entire claims file, to 
include this remand.  All necessary 
studies or tests should be 
accomplished.

The examiner is asked to render an 
opinion as to whether it is likely, 
unlikely, at least as likely as not 
that any current multiple joint 
arthritis is related to the Veteran's 
active duty service, to include 
exposure to ionizing radiation, or as a 
result of his in-service duties 
regarding heavy lifting.  The examiner 
should specifically state whether the 
Veteran had arthritis, to include a 
description of the manifestations, 
within one year of his service 
discharge in April 1974.  In offering 
any opinion, the examiner must consider 
the Veteran's lay statements regarding 
the incurrence of his multiple joint 
disorder and the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  A complete 
rationale should be provided for any 
opinion.  

7.  After competing the development as 
requested in paragraphs 1 through 4, as 
relevant to the Veteran's claims of 
entitlement to service connection for 
skin cancer, a lung disorder, and 
glaucoma, any additionally-indicated 
development, to include affording the 
Veteran any contemporary examinations or 
obtaining any opinions deemed necessary 
for the appropriate adjudication of the 
claims, should be conducted.

8.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of 
the evidence.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


